19-36300-cgm           Doc 756       Filed 01/31/20 Entered 01/31/20 13:59:42                      Main Document
                                                 Pg 1 of 32


    Edward O. Sassower, P.C.                                     Steven J. Reisman
    Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
    KIRKLAND & ELLIS LLP                                         575 Madison Avenue
    KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
    601 Lexington Avenue                                         Telephone:     (212) 940-8800
    New York, New York 10022                                     Facsimile:     (212) 940-8776
    Telephone:     (212) 446-4800
    Facsimile:     (212) 446-4900
    -and-
    Chad J. Husnick, P.C.
    W. Benjamin Winger (admitted pro hac vice)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:       (312) 862-2000
    Facsimile:       (312) 862-2200

    Co-Counsel for the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                         )
    In re:                                                               )    Chapter 11
                                                                         )
    BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                         )
                                       Debtors.                          )    (Jointly Administered)
                                                                         )

              DEBTORS’ THIRD OMNIBUS OBJECTION TO CERTAIN CLAIMS

    THIS OBJECTION SEEKS TO DENY AND DISALLOW AND EXPUNGE CERTAIN
    FILED PROOFS OF CLAIM.

    CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES
    AND THEIR CLAIMS IDENTIFIED ON SCHEDULES 1–6 TO THE PROPOSED
    ORDER ATTACHED AS EXHIBIT B TO THIS OBJECTION.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
      Madison Avenue, 9th Floor, New York, New York 10065.



KE 66441616
19-36300-cgm        Doc 756    Filed 01/31/20 Entered 01/31/20 13:59:42           Main Document
                                           Pg 2 of 32



       The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this omnibus objection (this “Objection”) with respect to each of the claims set forth on

Schedules 1–6 to Exhibit B attached hereto (each, a “Disputed Claim,” each claimant thereunder,

a “Claimant,” and collectively, the “Disputed Claims” and “Claimants,” respectively) pursuant to

section 502(b) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”), rule 3007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

the Objection Procedures (as defined herein). In support of this Objection, the Debtors submit the

declaration of Christopher A. Good, a Director at M-III Advisors, LP, financial advisor to the

Debtors (“M-III”), attached hereto as Exhibit A (the “Good Declaration”). In further support of

this Objection, the Debtors respectfully state as follows.

                                         Relief Requested

       1.       The Debtors request entry of an order, substantially in the form attached hereto as

Exhibit B (the “Proposed Order”), pursuant to section 502(b) of the Bankruptcy Code, Bankruptcy

Rule 3007, and the Objection Procedures (as defined herein), denying, disallowing and expunging,

reclassifying, or modifying, as the case may be, the claims identified on:

               a.      Schedule 1 to the Proposed Order because such claims fail to sufficiently
                       specify the basis for the claim or provide sufficient supporting
                       documentation in support of such claim (the “Insufficient Claims”);

               b.      Schedule 2 to the Proposed Order because such claims seek recovery of
                       certain amounts for which the Debtors are not liable (the “No Liability
                       Claims”);

               c.      Schedule 3 to the Proposed Order because such claims are incorrectly or
                       improperly classified (the “Improperly Classified Claims”);

               d.      Schedule 4 to the Proposed Order because such claims are inconsistent with
                       the Debtors’ books and records (the “Inconsistent Claims”);

               e.      Schedule 5 to the Proposed Order because such claims are unliquidated
                       (the “Unliquidated Claims”); and



                                                 2
19-36300-cgm         Doc 756   Filed 01/31/20 Entered 01/31/20 13:59:42            Main Document
                                           Pg 3 of 32



                f.      Schedule 6 to the Proposed Order because such claims are filed against
                        multiple Debtor entities (the “Multiple Debtor Claims”).

                                Jurisdiction, Venue, Background

       2.       The United States Bankruptcy Court for the Southern District of New York

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to

Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with this Objection

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.       The statutory bases for the relief requested herein are sections 105(a), 502(b), 503,

and 507 of the Bankruptcy Code, and Bankruptcy Rule 3007.

       5.       On August 6, 2019, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

their properties as debtors in possession pursuant to section 1107(a) and 1108 of the Bankruptcy

Code. On August 7, 2019, the Court entered an order authorizing the joint administration and

procedural consolidation of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b)

[Docket No. 41]. On August 15, 2019, the United States Trustee for the Southern District of New

York (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to

section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 131].




                                                  3
19-36300-cgm      Doc 756     Filed 01/31/20 Entered 01/31/20 13:59:42             Main Document
                                          Pg 4 of 32



                               The Claims Reconciliation Process

       6.       On September 4, 2019, the Court entered an Order (A) Setting Bar Date for

Submitting Proofs of Claim, (B) Approving Procedures for Submitting Proofs of Claim,

(C) Approving    Notice   Thereof,    and   (D) Granting    Related    Relief   [Docket   No. 214]

(the “Bar Date Order”) establishing certain dates and deadlines for filing proofs of claim

(collectively, “Proofs of Claims”) in these chapter 11 cases. Among other things, the Bar Date

Order established: (a) 11:59 p.m., prevailing Eastern Time, on the date that was twenty-eight days

following completion of service of the Bar Date Notice (as defined in the Bar Date Order) as set

forth therein, i.e., October 17, 2019 (the “General Claims Bar Date”) as the last date and time for

certain creditors (including, without limitation, individuals, partnerships, corporations, joint

ventures, and trusts), other than governmental units, the file Proofs of Claims based on prepetition

claims, including claims arising under section 503(b)(9) of the Bankruptcy Code, against any

Debtor and (b) the later of (i) the General Claims Bar Date or (ii) 11:59 p.m., prevailing Eastern

Time, on the date that is thirty-five days after the date on which the Debtors provide notice of an

amendment.

       7.       On September 17, 2019, the Debtors filed their Statements of Financial Affairs

and Schedules of Assets and Liabilities (collectively, the “Schedules”), as required by section 521

of the Bankruptcy Code pursuant to Bankruptcy Rule 1007 and the Order (I) Extending Time to

File Schedules of Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules

of Executory Contracts and Unexpired Leases, and Statements of Financial Affairs and (II)

Granting Related Relief [Docket No. 48].

       8.       On November 25, 2019, the Court entered an Order (I) Setting a Bar Date for

Filing Proofs of Administrative Claims Against Certain Debtors, (II) Establishing Administrative

Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of Administrative


                                                 4
19-36300-cgm        Doc 756      Filed 01/31/20 Entered 01/31/20 13:59:42                  Main Document
                                             Pg 5 of 32



Claims, (IV) Approving Notice of the Administrative Claims Bar Date, and (V) Granting Related

Relief [Docket No. 551] (the “Administrative Bar Date Order”) establishing certain dates,

deadlines, and procedures for filing proofs of administrative claims (collectively, “Proofs of

Administrative Claims”) in these chapter 11 cases. Among other things, the Administrative Bar

Date Order established: January 10, 2020, at 4:00 p.m., prevailing Eastern Time, as the last date

and time for certain creditors (including, without limitation, individuals, partnerships, joint

ventures, and trusts) to file Proofs of Administrative Claims (such date, the “Administrative

Claims Bar Date”) based on claims entitled to administrative priority (other than claims arising

under section 503(b)(9) of the Bankruptcy Code) (each, an “Administrative Claim”) arising on or

prior to December 15, 2019 at 11:59 p.m., prevailing Eastern Time.

        9.       Due to the large volume of claims in these cases, the Court authorized the Debtors

to file omnibus objections to certain claims in accordance with the procedures set forth in the Order

(I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims Satisfaction

Procedures, (II) Authorizing the Debtors to File Substantive Omnibus Objections to Claims

Pursuant to Bankruptcy Rule 3007(c), (d), and (III) Waiving the Requirement of Bankruptcy Rule

3007(e)(6) [Docket No. 665] (such procedures thereunder, the “Objection Procedures”). 2

        10.     Following a thorough review of the Proofs of Claims and Administrative Proofs of

Claims by M-III, the Debtors have determined that the Disputed Claims should be denied,

disallowed and expunged, reclassified, or modified, as the case may be, for the reasons described

herein and on Schedules 1–6 to the Proposed Order. To ease the administrative burden on the

Court and the Debtors’ estates during the claims reconciliation process, the Debtors submit this



2
    Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection
    Procedures.



                                                      5
19-36300-cgm        Doc 756        Filed 01/31/20 Entered 01/31/20 13:59:42                     Main Document
                                               Pg 6 of 32



Objection in an omnibus fashion, in accordance with the Bankruptcy Rules and the Objection

Procedures. If the Disputed Claims are not denied, disallowed and expunged, reclassified, or

modified, as applicable, the potential exists for the relevant Claimants to receive an unwarranted

recovery against the Debtors, to the detriment of other similarly-situated creditors. Accordingly,

the Debtors seek the entry of the Proposed Order denying, disallowing and expunging,

reclassifying, or modifying, as the case may be, the Disputed Claims.

                                                   Objection

        11.      Pursuant to section 502(a) of the Bankruptcy Code, a proof of claim filed under

section 501 of the Bankruptcy Code is deemed allowed unless a party in interest objects. 3 Pursuant

to Bankruptcy Rule 3007 and the Objection Procedures, the Debtors file this Objection to the

Disputed Claims on the grounds set forth herein and in Schedules 1–6 to the Proposed Order. 4

The Debtors and their advisors have reviewed the Proofs of Claim and Proofs of Administrative

Claim filed in these Chapter 11 Cases and have identified the Disputed Claims that are subject to

this Objection. After reviewing the Disputed Claims, the Debtors do not believe that such amounts

accurately represent the potential liability, if any, of the Debtors or their estates for the Disputed

Claims asserted therein.

        A.       Insufficient Claims

        12.       As set forth in more detail on Schedule 1 to the Proposed Order, the Debtors object

to the Insufficient Claims because the Debtors have determined that the Insufficient Claims fail to

sufficiently specify the basis for the claim or provide sufficient supporting documentation in


3
    See 11 U.S.C. § 502(a). Certain of the Disputed Claims assert entitlement to priority as Administrative Claims.
    As more fully set forth below, requests for payment of administrative expenses pursuant to section 503(b) of the
    Bankruptcy Code are not entitled to presumptive validity under section 502(a) of the Bankruptcy Code, and the
    claimant bears the initial burden of proof with respect to such claims.

4
    See Fed. R. Bankr. P. 3007(d)(1)–(6); Objection Procedures ¶ 1.



                                                        6
19-36300-cgm        Doc 756       Filed 01/31/20 Entered 01/31/20 13:59:42              Main Document
                                              Pg 7 of 32



support of such claim. 5 Accordingly, the Debtors request that the Court disallow and expunge the

Insufficient Claims from the Claims Register.

              i.     Insufficient Administrative Claims

        13.        The Insufficient Claims are asserted as Administrative Claims against the Debtors

pursuant to section 503(b) of the Bankruptcy Code. Section 503(b) of the Bankruptcy Code

provides special priority for “actual, necessary costs and expenses of preserving the estate,

including wages, salaries, or commission for services rendered after the commencement of the

case.” 11 U.S.C. § 503(b)(1)(A). This priority is meant to facilitate a debtor’s reorganization

efforts and encourage third parties that would otherwise be reluctant to transact business with the

debtor in possession. See, e.g., In re ASARCO LLC, 441 B.R. 813, 824 (S.D. Tex. 2010), aff'd, In

re ASARCO, L.L.C., 650 F.3d 593 (5th Cir. 2011) (“The award of administrative expenses for

‘actual and necessary’ costs . . . provides ‘third parties who lend goods or services necessary to the

successful reorganization of the debtor's estate’ with priority claims over those of unsecured

creditors.”) (internal citations omitted); Trs. of Amalgamated Ins. Fund v. McFarlin’s Inc., 789

F.2d 98, 101 (2d Cir. 1986) (“Congress granted priority to administrative expenses in order to

facilitate the efforts of the trustee or debtor in possession to rehabilitate the business for the benefit

of all the estate’s creditors.”); In re Jartran, Inc., 732 F.2d 584, 586 (7th Cir. 1984) (“The policies

underlying the provisions of § 503 . . . are not hard to discern. If a reorganization is to succeed,

creditors asked to extend credit after the petition is filed must be given priority so they will be

moved to furnish the necessary credit to enable the bankrupt to function.”); Cramer v. Mammoth

Mart, Inc. (In re Mammoth Mart, Inc.), 536 F.2d 950, 954 (1st Cir. 1976) (“When third parties are




5
    See Objection Procedures ¶ 1(c).



                                                    7
19-36300-cgm       Doc 756     Filed 01/31/20 Entered 01/31/20 13:59:42              Main Document
                                           Pg 8 of 32



induced to supply goods or services to the debtor-in-possession . . . the purposes of [§ 503] plainly

require that their claims be afforded priority.”).

       14.      Not all of a debtor’s postpetition expenses or obligations warrant administrative

priority; rather, administrative priority applies only to a select subset of a debtor’s overall

expenses, and such expenses must be both “actual” and “necessary.”                     See 11 U.S.C.

§ 503(b)(1)(A). “The words ‘actual’ and ‘necessary’ have been construed narrowly: the debt must

benefit [the] estate and its creditors.” Toma Steel Supply, Inc. v. TransAmerican Nat. Gas Corp.

(In re TransAmerican Nat. Gas Corp.), 978 F.2d 1409, 1416 (5th Cir. 1992) (internal citations

omitted). Indeed, “[t]here must be an actual concrete benefit to the estate before a claim is

allowable as an administrative expense.” Broadcast Corp. of Ga. v. Broadfoot (In re Subscription

Television of Greater Atlanta), 789 F.2d 1530, 1532 (11th Cir. 1986). In order to be entitled to

administrative priority status under section 503(b)(1)(A) of the Bankruptcy Code, an expense

“must have been of benefit to the estate and its creditors.” Texas v. Lowe (In re H.L.S. Energy Co.,

Inc.), 151 F.3d 434, 437 (5th Cir. 1998) (internal citations omitted); see also, NL Indus., Inc. v.

GHR Energy Corp., 940 F.2d 957, 966 (5th Cir. 1991) (claimants can recover administrative

expense claims only if they can prove prove that this expense was an “actual, necessary

cost[ ] . . . of preserving the estate.”) (internal quotations and citations omitted); In re Chateaugay

Corp., 102 B.R. 335, 353–54 (Bankr. S.D.N.Y. 1989) (explaining that, for equitable

considerations between parties, priorities are to be narrowly construed, and “if one claimant is to

be preferred over others, the purpose should be clear”) (internal quotations and citations omitted).

       15.      Section 502(a) of the Bankruptcy Code, which affords prima facie validity to

proofs of claim filed pursuant to section 501 of the Bankruptcy Code, is inapplicable to claims

asserted for administrative expenses under section 503(b) of the Bankruptcy Code: Instead, “[i]n




                                                     8
19-36300-cgm      Doc 756      Filed 01/31/20 Entered 01/31/20 13:59:42             Main Document
                                           Pg 9 of 32



an application for administrative expense, the burden of proof by a preponderance of the evidence

is on the movant.” In re New WEI, Inc., 2018 WL 1115200, *3 (Bankr. N.D. Ala. 2018); see also,

e.g., Woods v. City Nat. Bank & Trust Co. of Chicago, 312 U.S. 262, 268 (1941) (explaining that

claims for “expenses in connection with the reorganization . . . may be allowed,” but that “[t]he

claimant . . . has the burden of proving [such claims’] worth”); Matter of TransAmerican Nat. Gas

Corp., 978 F.2d at 1416 (finding that the burden of proof rests with the claimant, “[m]ere

allegations, unsupported by evidence, are insufficient to rebut the movant's prima facie case.”)

(internal citations omitted); Woodburn Assocs. v. Kahn (In re Hemingway Transport, Inc.), 954

F.2d 1, 5 (1st Cir. 1992) (“The burden of proving entitlement to priority payment as an

administrative expense . . . rests with the party requesting it.”) (internal citations omitted); In re

Beverage Canners Int’l Corp., 255 B.R. 89, 91 (Bankr. S.D. Fla. 2000) (same); In re Bridgeport

Plumbing Products, Inc., 178 B.R. 563, 569 (Bankr. M.D. Ga. 1994) (same).

       16.      Accordingly, with respect to the Insufficient Claims, the Debtors object on the

basis that such asserted claims are Insufficient Claims because, as the case may be: (a) the relevant

Proofs of Administrative Claim do not meet the burden of demonstrating, by a preponderance of

the evidence, that such claims are entitled to priority treatment under section 503(b) of the

Bankruptcy Code or (b) the relevant Proofs of Administrative Claim do not comply with the

procedures required under the Administrative Bar Date Order, such as by failing to be asserted via

the Court-approved Proof of Administrative Claim Form (as defined in the Administrative Bar

Date Order).

       B.      No Liability Claims

       17.      The Debtors object to the No Liability Claims for the reasons set forth below and

in more detail on Schedule 2 to the Proposed Order. All of the No Liability Claims are asserted

as Administrative Claims against the Debtors. But the No Liability Claims—all of which are


                                                  9
19-36300-cgm         Doc 756     Filed 01/31/20 Entered 01/31/20 13:59:42           Main Document
                                            Pg 10 of 32



asserted as “actual, necessary costs and expenses of preserving the estate” pursuant to

section 503(b) of the Bankruptcy Code—seek recovery of certain amounts for which the Debtors

are not liable. For example, the Debtors believe they may have valid defenses, such as setoff, that

would reduce or even fully offset certain of the No Liability Claims, and other of the No Liability

Claims demand payment for which the Debtors are not liable in any event. Accordingly, to prevent

an unwarranted recovery by the Claimants asserting the No Liability Claims to the detriment of

other creditors, the Debtors request that the Court deny or disallow, as the case may be, and

expunge the No Liability Claims from the Claims Register.

                i. The Debtors Have no Liability For the Claims Related to Unused Gift
                   Cards.

       18.          The No Liability Claims are based on gift cards and are asserted as either an

Administrative Claim or entitled to priority pursuant to section 507(a)(7) of the Bankruptcy Code,

and the Debtors have no liability—administrative or otherwise—on these claims. Pursuant to the

Debtors’     card     services   agreement   (the “CardFact Agreement”)     with    CardFact XXXII

(“CardFact”), CardFact assumed liability to consumers for all gift cards, including liability for any

unredeemed gift cards. See CardFact Agreement §§ 1.01, 3.05. The applicable gift cards, as

evidenced by the Proofs of Administrative Claims filed and based thereon, demonstrate that the

Debtors properly and adequately disclaimed this fact. Moreover, per this Court’s order at Docket

No. 494 (the “Sale Order”), gift cards and returns were only required to be honored for a period of

seven days following the commencement of the store closing sales. In spite of this, certain

Claimants filed claims asserting an entitlement to priority status for gifts cards. As a result of the

Sale Order, the value of any gift card (and, thus, any supposed liability of the Debtors on account

thereof) as of the date hereof is zero, and the No Liability Claims based on gift cards should be

denied, disallowed, and expunged. Nevertheless, as detailed below, to the extent the Debtors are



                                                 10
19-36300-cgm        Doc 756       Filed 01/31/20 Entered 01/31/20 13:59:42          Main Document
                                             Pg 11 of 32



liable for any gift card claims, these claims are Improperly Classified and should be reclassified as

general unsecured claims.

                 ii. The Debtors Have No Liability for Claims They Have Previously Satisfied.

        19.       As set forth in more detail on Schedule 2 attached to the Proposed Order, the

Debtors object to certain proofs of claims filed by certain funds (the “Satisfied Claims”). The

Debtors have thoroughly reviewed the Debtors’ books and records, the claims register, the

Satisfied Claims, and any documents filed therewith and determined that the Satisfied Claims were

previously paid or otherwise satisfied during or prior to these chapter 11 cases in accordance with

the Bankruptcy Code, any applicable rules, or Court order, as set forth on Schedule 2 to the Order.

Failure to disallow and expunge the Satisfied Claims would result in the applicable claimant

receiving an unwarranted recovery against the Debtors to the detriment of other similarly situated

creditors.    Accordingly, the Debtors request that the Court enter an order disallowing and

expunging the Satisfied Claims identified on Schedule 2 to the Proposed Order.

        C.       Improperly Classified Claims

        20.       As set forth in more detail on Schedule 3 to the Proposed Order, the Debtors object

to the Improperly Classified Claims because the Debtors have determined that the Improperly

Classified Claims showed a record of indebtedness or asserted a priority that is not reflected on

the Debtors’ books and records or asserted a priority that is not supported under the Bankruptcy

Code. 6 Failure to disallow and expunge, reclassify, or modify, as the case may be, the Improperly

Classified Claims could result in the relevant Claimant receiving an unwarranted recovery against

the Debtors. Accordingly, the Debtors respectfully request entry of an order disallowing and

expunging the Improperly Classified Claims from the Claims Register and/or reclassifying or


6
    See Objection Procedures ¶ 1(g).



                                                  11
19-36300-cgm      Doc 756      Filed 01/31/20 Entered 01/31/20 13:59:42              Main Document
                                          Pg 12 of 32



modifying the Improperly Classified Claim with the priority identified in the column labeled

“Reclassified Priority,” as applicable, on Schedule 3 to the Proposed Order.

               i. Claims Asserted Based on Gift Cards Are Not Entitled to Any Priority.

       21.      Certain of the Improperly Classified Claims are based on gift cards and are

asserted as either an Administrative Claim or entitled to priority pursuant to section 507(a)(7) of

the Bankruptcy Code. Unredeemed gift card claims are, at best, general unsecured claims not

entitled to any administrative or other priority. See In re City Sports Inc., 554 B.R. 329, 333

(Bankr. D. Del. 2016) (“[T]he plain words of the [Bankruptcy Code], as well as its legislative

history, show that gift card holders are not one of the select group of claimants who receive

priority . . . ”). In reaching this conclusion, courts have recognized, among other things, the limits

of the transaction, noting that the “purchase of a gift card is a short transaction, without a temporal

relationship . . . Whether the consumer uses the gift card in a future transaction, or gives the card

to another party and that party uses it in a future transaction, is beyond the scope of the inquiry.”

Id. at 335-36. Accordingly, the receipt of the gift card by the purchaser completes the transaction,

and does not provide any further concrete benefit to the Debtors’ estates. While the Debtors do

not believe that they have liability to the gift card claims, nevertheless, to the extent any liability

is attributable to the Debtors, such claims are Improperly Classified as either Administrative

Claims or priority unsecured claims, rather than general unsecured claims.

               ii. Claims on Account of Goods Delivered More Than Twenty Days Prior to
                   the Petition Date Are Not Entitled to Priority Status under Section
                   503(b)(9) of the Bankruptcy Code

       22.      Certain of the Improperly Classified Claims stem from invoices which occurred in

April and May of 2019 (the “503(b)(9) Claim”). Such claims are not entitled to priority status

under section 503(b)(9) of the Bankruptcy Code because they necessarily relate to goods delivered

more than twenty days prior to the Petition Date. The Debtors have thoroughly reviewed the


                                                  12
19-36300-cgm        Doc 756       Filed 01/31/20 Entered 01/31/20 13:59:42          Main Document
                                             Pg 13 of 32



Debtors’ books and records along with the 503(b)(9) Claim and any documents filed in support

therewith, and have determined that the 503(b)(9) Claim should be reclassified as a general

unsecured claim as neither of the two invoices attached to the Proof of Claim were on account of

goods sold to the Debtor within 20 days of the Petition Date. Therefore, none of the 503(b)(9)

Claim would be entitled to priority status under section 503(b)(9) of the Bankruptcy Code and

should be reclassified as a general unsecured claim. The Debtors reserve the right to object to the

503(b)(9) Claim on any applicable grounds. Failure to modify, adjust, and reclassify the 503(b)(9)

Claim could result in the Claimant receiving an improper recovery on account of the 503(b)(9)

Claim, to the detriment of the Debtors’ other, similarly situated creditors. Therefore, the Debtors

seek entry of the Proposed Order modifying, adjusting, and reclassifying the 503(b)(9) Claim as a

general unsecured claim.

        23.       The Debtors respectfully request that the Court enter the Proposed Order

reclassifying the 503(b)(9) Claim to a general unsecured claim, as none of the Claim is entitled to

priority status under section 503(b)(9) of the Bankruptcy Code.

        D.       Inconsistent Claims

        24.       As set forth in more detail on Schedule 4 to the Proposed Order, the Debtors object

to the Inconsistent Claims because the Debtors have determined that the Inconsistent Claims are

inconsistent with the Debtors’ books and records. 7 Accordingly, the Debtors request that the Court

disallow and expunge or reduce the Inconsistent Claims from the Claims Register.

        E.       Unliquidated Claims

        25.       As set forth in more detail on Schedule 5 to the Proposed Order, the Debtors object

to the Unliquidated Claims because the Debtors have determined that, while the Unliquidated


7
    See Objection Procedures ¶ 1(a).



                                                  13
19-36300-cgm        Doc 756        Filed 01/31/20 Entered 01/31/20 13:59:42         Main Document
                                              Pg 14 of 32



Claims set a floor for the amount of the Unliquidated Claims, the Claimant ultimately only asserts

the claims as unliquidated. 8 Accordingly, the Debtors request that the Court disallow and expunge

the Unliquidated Claims to the extent they ultimately exceed the minimum asserted.

        F.       Multiple Debtor Claims

        26.       As set forth in more detail on Schedule 6 to the Proposed Order, the Debtors object

to the Multiple Debtor Claims because the Multiple Debtor Claims are improperly filed. 9

Accordingly, the Debtors request that the Court disallow and expunge or reduce the Multiple

Debtor Claims from the Claims Register.

                                        Reservation of Rights

        27.       Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ or any party in interest’s

rights to dispute and/or contest any claim, or an approval or assumption of any agreement, contract,

or lease under section 365 of the Bankruptcy Code. The Debtors expressly reserve their right to

contest any claim related to the relief sought herein. Likewise, if the Court grants the relief sought

herein, any payment made pursuant to an order of the Court is not intended to be nor should it be

construed as an admission as to the validity of any claim or a waiver of the Debtors’ or any party

in interest’s rights to subsequently dispute and/or contest such claim.

              Compliance with the Objection Procedures and the Bankruptcy Rules

        28.       The Debtors respectfully state that the content of this Objection is in full

compliance with the Objection Procedures and the Bankruptcy Rules.




8
    See Objection Procedures ¶ 1(b).

9
    See Objection Procedures ¶ 1(i).



                                                  14
19-36300-cgm        Doc 756    Filed 01/31/20 Entered 01/31/20 13:59:42               Main Document
                                          Pg 15 of 32



       29.      The Debtors further respectfully state that notice and service of this Objection will

be in full compliance with the Objection Procedures and the Bankruptcy Rules for the following

reasons:

               a.      This Objection will be filed with the Court and served upon (i) the affected
                       Claimant set forth on each Proof of Claim subject to this Objection or their
                       respective attorney of record, (ii) the U.S. Trustee, and (iii) parties that have
                       filed a request for service of papers under Bankruptcy Rule 2002; and

               b.      With respect to service on Claimants affected by this Objection, the Debtors
                       will also serve each such Claimant with a customized Objection Notice
                       tailored, as appropriate, to address the particular creditor, claim, and
                       objection in accordance with the Objection Procedures.

                                   Separate Contested Matter

       30.      To the extent that a response is filed regarding any Disputed Claim and the Debtors

are unable to resolve any such response, each such Disputed Claim, and the Objection as it pertains

to such Disputed Claim, will constitute a separate contested matter as contemplated by Bankruptcy

Rule 9014 and the Objection Procedures. Further, the Debtors request that any order entered by

the Court regarding an objection or other reply asserted in response to this Objection be deemed a

separate order with respect to each Proof of Claim.

                                               Notice

       31.      Notice of this Objection will be provided in accordance with the Final Order

Establishing Certain Notice, Case Management, and Administrative Procedures [Docket No. 207]

and the Objection Procedures. The Debtors submit that, in light of the nature of the relief

requested, no other or further notice need be given.

                                         No Prior Request

       32.     No prior request for the relief sought in this Objection has been made to this or any

other court.




                                                  15
19-36300-cgm   Doc 756   Filed 01/31/20 Entered 01/31/20 13:59:42       Main Document
                                    Pg 16 of 32



                         [Remainder of page intentionally left blank]




                                         16
19-36300-cgm    Doc 756   Filed 01/31/20 Entered 01/31/20 13:59:42         Main Document
                                     Pg 17 of 32



New York, New York                     /s/ Joshua A. Sussberg
Dated: January 31, 2020                Edward O. Sassower, P.C.
                                       Joshua A. Sussberg, P.C.
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:    (212) 446-4800
                                       Facsimile:    (212) 446-4900
                                       -and-
                                       Chad J. Husnick, P.C.
                                       W. Benjamin Winger (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200
                                       -and-
                                       Steven J. Reisman
                                       KATTEN MUCHIN ROSENMAN LLP
                                       575 Madison Avenue
                                       New York, New York 10022
                                       Telephone:   (212) 940-8800
                                       Facsimile:   (212) 940-8776

                                       Co-Counsel for the Debtors and Debtors in Possession




                                        17
19-36300-cgm   Doc 756   Filed 01/31/20 Entered 01/31/20 13:59:42   Main Document
                                    Pg 18 of 32



                                  EXHIBIT A

                                Good Declaration
19-36300-cgm           Doc 756       Filed 01/31/20 Entered 01/31/20 13:59:42                      Main Document
                                                Pg 19 of 32




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    BARNEYS NEW YORK, INC., et al., 1                                ) Case No. 19-36300 (CGM)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                         DECLARATION OF CHRISTOPHER A. GOOD
                  IN SUPPORT OF DEBTORS’ OBJECTION TO CERTAIN CLAIMS

             I, Christopher A. Good, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

             1.     I submit this declaration in support of the Debtors’ First Omnibus Objection to

Certain Claims (the “Objection”). 2 I am a Director at M-III Advisors, LP (“M-III”) and have

served as financial advisor to Barneys New York, Inc. and its affiliates since June 26, 2019. I have

over 10 years of experience in financial restructuring, investment banking, private equity, interim

management, turnaround, and management consulting across a wide variety of industries,

including, but not limited to, the retail and real-estate industries.

             2.     The statements in this declaration are, except where specifically noted, based on

my personal knowledge or opinion, on information that I have received from the Debtors’

employees or advisors, or employees of M-III working directly with me or under my supervision,

direction, or control, or from the Debtors’ books and records maintained in the ordinary course of


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
      Madison Avenue, 9th Floor, New York, New York 10065.

2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection.



                                                           1
19-36300-cgm      Doc 756     Filed 01/31/20 Entered 01/31/20 13:59:42             Main Document
                                         Pg 20 of 32



their business. If I were called upon to testify, I could and would competently testify to the facts

set forth herein on that basis. I am authorized to submit this declaration on behalf of the Debtors.

       3.       I have reviewed the Disputed Claims and also reviewed and consulted with certain

of the Debtors’ current employees, advisors and professionals who have reviewed the Debtors’

Schedules and/or books and records with respect to the Disputed Claims. For the reasons set forth

in the Objection and Schedules 1–6 to the Proposed Order, I have determined that the Disputed

Claims fail to comport with the Debtors’ books and records and thus should not be allowed in the

amounts asserted. I therefore believe the Disputed Claims should instead be reclassified, reduced,

or disallowed, consistent with the treatment for each such Disputed Claim set forth on

Schedules 1–6 to the Proposed Order, which are more reflective of the Debtors’ books and records.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: January 31, 2020                             /s/ Christopher A. Good
 New York, New York                                  Christopher A. Good
                                                     Director
                                                     M-III Advisors, LP




                                                 2
19-36300-cgm   Doc 756   Filed 01/31/20 Entered 01/31/20 13:59:42   Main Document
                                    Pg 21 of 32



                                   EXHIBIT B

                                 Proposed Order
19-36300-cgm           Doc 756       Filed 01/31/20 Entered 01/31/20 13:59:42                      Main Document
                                                Pg 22 of 32




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    BARNEYS NEW YORK, INC., et al., 1                                ) Case No. 19-36300 (CGM)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                             ORDER GRANTING DEBTORS’ THIRD
                           OMNIBUS OBJECTION TO CERTAIN CLAIMS

             Upon the objection (the “Objection”) 2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) reclassifying, reducing,

or disallowing each of the Disputed Claims, in accordance with the treatment for each Disputed

Claim as described in Schedules 1–6 to this Order, all as more fully set forth in the Objection; and

upon the Good Declaration filed in support of the Objection; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the Southern District of New York, dated

January 31, 2012; and this Court having the power to enter a final order consistent with Article III

of the United States Constitution; and this Court having found that venue of this proceeding and

the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that the Debtors’ notice of the Objection and opportunity for a hearing on the

Objection were appropriate under the circumstances and no other notice need be provided; and



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
      Madison Avenue, 9th Floor, New York, New York 10065.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Objection.



                                                           1
19-36300-cgm          Doc 756     Filed 01/31/20 Entered 01/31/20 13:59:42           Main Document
                                             Pg 23 of 32



this Court having reviewed the Objection and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”), if any; and this Court having

determined that the legal and factual bases set forth in the Objection and at the Hearing, if any,

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

         1.         The Objection is sustained as set forth herein.

         2.         Each Insufficient Claim identified on Schedule 1 attached hereto is denied and

 disallowed in its entirety.

         3.         Each No Liability Claim identified on Schedule 2 attached hereto is denied and

 disallowed in its entirety.

         4.         Each Improperly Classified Claim identified on Schedule 3 to this Order is

 modified and reclassified and/or denied and disallowed in its entirety, as the case may be;

 provided that the Debtors reserve the right to later object to any such reclassified claim on any

 applicable grounds.

         5.         Each Inconsistent Claim on Schedule 4 attached hereto is denied and disallowed

 in its entirety.

         6.         Each Unliquidated Claim identified on Schedule 5 attached hereto is denied and

 disallowed in its entirety.

         7.         Each Multiple Debtor Claim identified on Schedule 6 attached hereto is denied

 and disallowed in its entirety.

         8.         Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any




                                                     2
19-36300-cgm      Doc 756      Filed 01/31/20 Entered 01/31/20 13:59:42             Main Document
                                          Pg 24 of 32



 prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any

 prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in the

 Objection or any order granting the relief requested by this Order as related to the Objection; (e) a

 request or authorization to assume any prepetition agreement, contract, or lease pursuant to

 section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ rights under the Bankruptcy

 Code or any other applicable law.

        9.      To the extent a response is filed regarding any Disputed Claim, each such Disputed

 Claim, and the Objection as it pertains to such Disputed Claim, will constitute a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and the Objection Procedures. This Order will

 be deemed a separate order with respect to each Disputed Claim.

        10.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Objection.

        11.     Notice of the Objection, as provided therein, shall be deemed good and sufficient

 notice of the Objection, and the requirements set forth in rule 9013-1(b) of the Local Rules for

 the United States Bankruptcy Court for the Southern District of New York are satisfied.

        12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        13.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Objection.

        14.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.




                                                  3
19-36300-cgm   Doc 756      Filed 01/31/20 Entered 01/31/20 13:59:42   Main Document
                                       Pg 25 of 32



 New York, New York
 Dated: ___________, 2020

                                               THE HONORABLE CECILIA G. MORRIS
                                               UNITED STATES BANKRUPTCY JUDGE




                                           4
19-36300-cgm   Doc 756   Filed 01/31/20 Entered 01/31/20 13:59:42   Main Document
                                    Pg 26 of 32



                                  SCHEDULES
                             19-36300-cgm    Doc 756      Filed 01/31/20      Entered 01/31/20 13:59:42         Main Document
                                             in re: Barneys New York, Inc.,
                                                                         Pget27al,of
                                                                                  Case
                                                                                     32 No. 19-36300 (CGM)
                                                     Schedule 1 - Insufficient Documentation Claims
                                                                     ASSERTED PRIORITY
                                     DATE                            OR ADMINISTRATIVE
                NAME                 FILED       DEBTOR      CLAIM #      AMOUNT                                       REASONING


  Alban Telegrafi                                                                             The Claim fails to provide sufficient documentation to
  198 Garth Road                                                                              demonstrate actual and necessary benefit to the estate as
  Apartment 5A                                Barneys New                                     required to establish the basis for priority status. See
1 Scarsdale, NY 10583              11/15/2019 York, Inc.         1625 $                435.53 paragraphs 12-16 for more detail.
                                                                                              The Claim fails to provide sufficient documentation to
  Michelle Barton                                                                             demonstrate actual and necessary benefit to the estate as
  6400 Crescent Park East #305                Barneys New                                     required to establish the basis for priority status. See
2 Los Angeles, CA 90094            12/24/2019 York, Inc.         4496 $                 50.00 paragraphs 12-16 for more detail.


  Zigozago                                                                                    The Claim fails to provide sufficient documentation to
  Via Valle 14/a                                                                              demonstrate actual and necessary benefit to the estate as
  21037 Ponte Tresa (VA)                      Barneys New                                     required to establish the basis for priority status. See
3 Italy                             12/8/2019 York, Inc.         3510 $              9,302.74 paragraphs 12-16 for more detail.

                                               Total:                   $            9,788.27
                               19-36300-cgm    Doc 756      Filed 01/31/20         Entered 01/31/20 13:59:42        Main Document
                                              in re: Barneys New York, Inc.,
                                                                         Pget28
                                                                              al, of
                                                                                  Case32 No. 19-36300 (CGM)
                                                              Schedule 2 - No Liability Claims

                                                                                    PRIORITY OR
                                          DATE                                     ADMINISTRATIVE
                   NAME                   FILED        DEBTOR        CLAIM #          AMOUNT                                 REASONING


  Alban Telegrafi                                                                                   Per the Sale Order and the CardFact Agreeement, the
  198 Garth Road                                                                                    Debtors are not liable for gift cards, purportedly damaged
  Apartment 5A                                      Barneys New                                     goods, or unreturned merchandise as of November 7,
1 Scarsdale, NY 10583                    11/15/2019 York, Inc.         1625 $                435.53 2019. See paragraphs 18-19 for more detail.


                                                                                                    Per the Sale Order and the CardFact Agreeement, the
  Michelle Barton                                                                                   Debtors are not liable for gift cards, purportedly damaged
  6400 Crescent Park East #305                      Barneys New                                     goods, or unreturned merchandise as of November 7,
2 Los Angeles, CA 90094                  12/24/2019 York, Inc.         4496 $                 50.00 2019. See paragraphs 18-19 for more detail.

  National Plus Plan                                                                                  The claim has been previously paid or fully statisfied in
  c/o Tara Zanni                                                                                      accordance with the Bankruptcy Code, any applicable
  6 Blackstone Valley Place, Suite 302              Barneys New                                       rules, or Court order authorizing such payment of such
3 Lincoln, RI 02865                        1/9/2020 York, Inc.         5086 Unliquidated              claim. See paragraph 19 for more details

  Trustees of the Amalgamated Retail
  Retirement Fund                                                                                     The claim has been previously paid or fully statisfied in
  c/o Fred Kaplan, Fund Administrator                                                                 accordance with the Bankruptcy Code, any applicable
  305 7th Avenue                                                                                      rules, or Court order authorizing such payment of such
4 New York, NY 10001                      1/10/2020 Barney's, Inc.     5120 Unliquidated              claim. See paragraph 19 for more details


                                                    Total                      $             485.53
                             19-36300-cgm    Doc 756     Filed 01/31/20         Entered 01/31/20 13:59:42       Main Document
                                            in re: Barneys New York, Inc.,
                                                                        Pget29
                                                                             al, of
                                                                                 Case
                                                                                    32 No. 19-36300 (CGM)
                                                        Schedule 3 - Improperly Clasified Claims


                                                                         ASSERTED PRIORITY OR
                                                                            ADMINISTRATIVE
                NAME               DATE FILED      DEBTOR        CLAIM #       AMOUNT                                       REASONING


                                                                                                       There is no basis for this Claim to receive priority or
                                                                                                       administrative claim treatment under the Bankruptcy
  Alban Telegrafi                                                                                      Code. The claim should be disallowed and
  198 Garth Road                                                                                       expunged from the Debtors' claim register and/or
  Apartment 5A                                  Barneys New                                            modified and reclassified to general unsecured
1 Scarsdale, NY 10583                11/15/2019 York, Inc.           1625 $                     435.53 status. See paragraphs 20 and 21 for more detail.


                                                                                                       There is no basis for this Claim to receive priority or
                                                                                                       administrative claim treatment under the Bankruptcy
                                                                                                       Code. The claim should be disallowed and
  Michelle Barton                                                                                      expunged from the Debtors' claim register and/or
  6400 Crescent Park East #305                  Barneys New                                            modified and reclassified to general unsecured
2 Los Angeles, CA 90094              12/24/2019 York, Inc.           4496 $                      50.00 status. See paragraphs 20 and 21 for more detail.

                                                                                                       There is no basis for these claims to receive priority
                                                                                                       or administrative claim treatment under the
                                                                                                       Bankruptcy Code. The claim should be disallowed
  Zigozago                                                                                             and expunged from the Debtors' claim register
  Via Valle 14/a                                                                                       and/or modified and reclassified to general
  21037 Ponte Tresa (VA)                        Barneys New                                            unsecured status. See paragraphs 22 and 23 for
3 Italy                               12/8/2019 York, Inc.           3510 $                   9,302.74 more detail.

                                                Total:                      $                 9,788.27
                                19-36300-cgm      Doc 756    Filed 01/31/20      Entered 01/31/20 13:59:42         Main Document
                                               in re: Barneys New York, Inc.,
                                                                           Pget30
                                                                                al, of
                                                                                    Case
                                                                                       32 No. 19-36300 (CGM)
                                                 Schedule 4 - Inconsistent with Debtors' Books and Records
                                                                             ASSERTED PRIORITY
                                          DATE                               OR ADMINISTRATIVE
                  NAME                    FILED        DEBTOR        CLAIM #      AMOUNT                                  REASONING
                                                                                                    The Debtors’ books and record reflect no outstanding
  Alban Telegrafi                                                                                   liability on the grounds asserted in the Claim. Thus,
  198 Garth Road                                                                                    the Claim does not represent an obligation properly
  Apartment 5A                                      Barneys New                                     owed by the Debtors. See paragraph 24 for more
1 Scarsdale, NY 10583                    11/15/2019 York, Inc.         1625 $                435.53 details.
                                                                                                    The Debtors’ books and record reflect no outstanding
                                                                                                    liability on the grounds asserted in the Claim. Thus,
  Michelle Barton                                                                                   the Claim does not represent an obligation properly
  6400 Crescent Park East, #305                     Barneys New                                     owed by the Debtors. See paragraph 24 for more
2 Los Angeles, CA 90094                  12/24/2019 York, Inc.         4496 $                 50.00 details.
                                                                                                      The Debtors’ books and record reflect no outstanding
  The National Plus Plan                                                                              liability on the grounds asserted in the Claim. Thus,
  c/o Tara Zanni                                                                                      the Claim does not represent an obligation properly
  6 Blackstone Valley Place, Suite 302              Barneys New                                       owed by the Debtors. See paragraph 24 for more
3 Lincoln, RI 02865                        1/9/2020 York, Inc.         5086 Unliquidated              details.

  Trustees of the Amalgamated Retail                                                                  The Debtors’ books and record reflect no outstanding
  Retirement Fund                                                                                     liability on the grounds asserted in the Claim. Thus,
  c/o Fred Kaplan, Fund Administrator                                                                 the Claim does not represent an obligation properly
  305 7th Avenue                                                                                      owed by the Debtors. See paragraph 24 for more
4 New York, NY 10001                      1/10/2020 Barney's, Inc.     5120 Unliquidated              details.

                                                    Total:                   $               485.53
                                19-36300-cgm       Doc 756     Filed 01/31/20      Entered 01/31/20 13:59:42         Main Document
                                                  in re: Barneys New York, Inc.,
                                                                              Pget31
                                                                                   al, of
                                                                                       Case
                                                                                          32 No. 19-36300 (CGM)
                                                                 Schedule 5 - Unliquidated Claims

                                                                              ASSERTED PRIORITY
                                                    DATE                      OR ADMINISTRATIVE
                      NAME                          FILED      DEBTOR CLAIM #      AMOUNT                                       REASONING

                                                                                                             The Claimant ultimately only asserts the claims as
                                                                                                             unliquidated. Accordingly, the Debtors request that
  National Plus Plan                                                                                         the Court disallow and expunge the Unliquidated
  c/o Tara Zanni                                              Barneys                                        Claims to the extent they ultimately exceed the
  6 Blackstone Valley Place, Suite 302                        New York,                                      minimum asserted. See paragraph 25 for more
1 Lincoln, RI 02865                                  1/9/2020 Inc.            5086 Unliquidated              detail.


                                                                                                             The Claimant ultimately only asserts the claims as
  Trustees of the Amalgamated Retail Retirement                                                              unliquidated. Accordingly, the Debtors request that
  Fund                                                                                                       the Court disallow and expunge the Unliquidated
  c/o Fred Kaplan, Fund Administrator                                                                        Claims to the extent they ultimately exceed the
  305 7th Avenue                                               Barney's,                                     minimum asserted. See paragraph 25 for more
2 New York, NY 10001                                1/10/2020 Inc.            5120 Unliquidated              detail.

                                                              Total:
                                 19-36300-cgm     Doc 756     Filed 01/31/20    Entered 01/31/20 13:59:42         Main Document
                                                in re: Barneys New York, Inc.,
                                                                           Pget32
                                                                                al, of
                                                                                    Case
                                                                                       32 No. 19-36300 (CGM)
                                                             Schedule 6 - Multiple Debtor Claims

                                                                           ASSERTED PRIORITY
                                        DATE                               OR ADMINISTRATIVE
                NAME                    FILED        DEBTOR        CLAIM #      AMOUNT                                   REASONING



                                                  Barneys New                                     The Claim asserted liabilities against Multiple Debtors,
  Michelle Barton                                 York, Inc.                                      according to paragraph 1(i) of the Objection Procedures,
  6400 Crescent Park East #305                                                                    the Debtors have no liability for claims asserted against
1 Los Angeles, CA 90094                12/24/2019 Barney's, Inc.     4496 $                 50.00 Multiple Debtors. See paragraph 26 for more detail.


                                                  Total:                   $                50.00
